Order entered December 10, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01235-CV

                         IN RE PAMELA JANSON, Relator

              Original Proceeding from the 469th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 469-54543-2016

                                      ORDER
                   Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   CRAIG STODDART
                                                       JUSTICE